Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,481,141. This is a statutory double patenting rejection.

Claim Objections
Claim 10 is objected to because of the following informalities: line 5 of the claim has a typographical error where the word “form” is used instead of the intended “from”.  Appropriate correction is required.

Consideration of the Prior Art
Claim 1 claims conventional pollution source locating.  The novel feature is the validation of at least one of the analyte sensors when the current rate is above a background rate and the analyte sensor cannot sense accurate pollutant measurements.  The limitation addresses two key concepts: that a sensor can be validated when it cannot sense accurate pollutant measurements; and that the analyte sensor would be negatively affected by current rates above a background current rate.  Typical analyte sensor embodiments have mounting structures that isolate the sensors from the effects of the flow rate of the pollutant carrying stream.  Also validation of a sensor typically occurs when a sensor is providing proper measurements rather than when it cannot sense accurate pollutant measurements.  Thus the validation limitation in addition to the other limitations relating to the sensors, their positioning and the act of localizing a pollution source are novel when taken in combination.
Claim 10 claims a system for determining the source of a pollutant.  The claimed system includes a sensor validator that validates sensor operation when the sensor detecting current measures a rate above a background current rate so that the analyte sensor cannot sense pollutant measurements. The limitation addresses two key concepts: that a sensor can be validated when it cannot sense pollutant measurements; 
Claim 19 claims a storage medium containing a program for determining a source of air pollution.  The claimed system claims determining at current values above a background level that do not allow for accurate measurements of pollutants by the analyte sensors and further wherein calibrated analyte sensors read a uniform background reading at said current values.  The limitation addresses two key concepts: that a sensor can be validated when it cannot sense accurate pollutant measurements by instead providing a uniform background reading; and that the analyte sensor would be negatively affected by current rates above a background current rate.  Typical analyte sensor embodiments have mounting structures that isolate the sensors from the effects of the flow rate of the pollutant carrying stream.  Also validation of a sensor typically occurs when a sensor is providing proper measurements rather than when it cannot sense accurate pollutant measurements.  Thus the validation limitation in addition to the other limitations relating to the sensors, their positioning and the act of localizing a pollution source are novel when taken in combination.

[0041] A high current condition measured from the current sensors at step 20 signifies that the method continues to step 2L At step 21, in response to a high current condition being measured with the current sensors, the method continues with determining if there are any faulty analyte sensors, and whether the analyte sensors need to be recalibrated. In one example, the method disclosed herein provides sensor validation by determining whether the analyte sensors have a uniform reading. In high current conditions, i.e., high air speed or high water speed, the background readings for the analyte sensors should be uniform. This is typically the case for al1 scenarios with the exception of very large pollutant sources, e.g., a very large leak of methane. The "background reading"' for an analyte sensor is the reading at which the levels for pollutants do not exceed their normal levels in the atmosphere. For example, a pollutant composition may be normally present in the atmosphere. In this instance if the pollutant composition exceeds its normal leve1 it is then considered at pollutant levels, i.e., above the ''background reading". If the wind speed and/or water current is high enough, the analyte sensors will not be measuring any pollutants, as the pollutants are accelerated past the sensors at a speed too great for the analyte sensors to make a significant measurement. If the analyte sensors are not reading a uniform background, a problem has been detected with the sensors. In the event that the analyte sensors are not reading a correct local background level, the analyte sensors can be recalibrated. 

The described behavior is NOT typical for most analyte sensors.

The case where the wind speed and/or water current is high enough typical sensor configurations place the sensors in housings that allow the measurement of a pollutant concentration independent of the flow rate of water or air around the sensor housing.  In the opinion of the examiner this condition is NOT what the limitations of claims 1, 10 and 19 are addressing.  Instead the condition that the sensors are in a configuration and of a type that they become non-operative at high flow conditions is what is taught by the instant application.  Sensors in other configurations and of types that are not affected by flow rate are not considered by this invention.
The prior art of Kulesz et al., US 7,834,754, Bychkovskiy et al., “A Collaborative Approach to In-Place Sensor Calibration”, 2003, and Huang et al., “Sources Detection and Parameters Estimation of Plume Model Based on Sensor Network Measurements”, 2008 (hereinafter Huang), teach all but the limitations directed to the validation of the analyte sensors.  However the validation method that is claimed requires sensors with particular features that respond to high current rates by lowing accuracy or failing to operate (not a common feature and not taught in the cited prior art), and a validation procedure that is based on this specific behavior.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/REGIS J BETSCH/Primary Examiner, Art Unit 2857